DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-20 are currently pending and examined below.
Examiner’s Note
Examiner has cited particular paragraphs/columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicant’s definition which is not specifically set forth in the claims. 

Claim Rejections- 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Specifically, the limitation “substantially” is considered to be a term of degree thus rendering the claim indefinite.  That is, it is a relative term thus rendering the claim indefinite. The limitation is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As such, this limitations has been interpreted broadly to generally mean the values are about the same.  Clarification is requested.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of the US Patent No. 10,422,881.  
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of the US Patent No. 10,422,881.
Claims 5-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-7 of the US Patent No. 10,422,881, respectively.
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of the US Patent No. 10,422,881.
Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of the US Patent No. 10,422,881.
Claims 10-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of the US Patent No. 10,422,881.  
Claims 13 and 15-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3 and 5-7 of the US Patent No. 10,422,881, respectively.
Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of the US Patent No. 10,422,881.
Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of the US Patent No. 10,422,881.
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of the US Patent No. 10,422,881.
The subject matter claimed in the instant application is fully disclosed in the referenced copending applications and would be covered by any patent granted on that copending applications since the referenced copending applications and the instant application are claiming common subject matter.  Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims 1-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of co-pending Application No. 16/702,448.  
Claim 7 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of co-pending Application No. 16/702,448.  
Claim 9 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of co-pending Application No. 16/702,448.  
Claim 10 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of co-pending Application No. 16/702,448.  
Claim 11 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of co-pending Application No. 16/702,448.  
Claim 12 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of co-pending Application No. 16/702,448.  
Claim 13 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of co-pending Application No. 16/702,448.  
Claim 14 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of co-pending Application No. 16/702,448.  
Claim 17 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of co-pending Application No. 16/702,448.  
Claim 19 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of co-pending Application No. 16/702,448.  
Claim 20 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of co-pending Application No. 16/702,448.  
Claims 1-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of co-pending Application No. 16/702,448.
Claim 9 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of co-pending Application No. 16/545,902.  
Claim 10 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of co-pending Application No. 16/545,902.  
Claim 11 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of co-pending Application No. 16/545,902.  
Claim 12 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of co-pending Application No. 16/545,902.  
Claim 16 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of co-pending Application No. 16/545,902.  
Claim 17 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of co-pending Application No. 16/545,902.  
Claim 18 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of co-pending Application No. 16/545,902.  
Claim 19 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of co-pending Application No. 16/545,902.  
The rest of the following rejections are also made in a similar fashion to the above-referenced rejections.  Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of co-pending Application No. 16/387,500.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.  The subject matter claimed in the instant application is fully disclosed in the referenced copending applications and would be covered by any patent granted on that copending applications since the referenced copending applications and the instant application are claiming common subject matter.  Although the claims at issue are not identical, they are not patentably distinct from each other.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9, 11-13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bozchalooi et al. (US 2018/0329037, hereafter “Bozchalooi”) in view of Weiss et al. (US 2013/0242363, hereinafter “Weiss”).  Both references are included in the submitted in the IDSs of record.
With respect to claim 1, Bozchalooi discloses an apparatus for adjusting a light beam (Fig. 3), comprising:
a system, comprising:
an array of first rotatable mirrors configured to receive and reflect the light beam (scanning mirrors array 605, Fig. 6); and
an array of first actuators configured to rotate each rotatable mirror of the array of first rotatable mirrors (claim 19); and
a non-MEMS system, comprising:
a second adjustable mirror configured to receive and reflect the light beam (mirror 608, Fig. 6); and
a second actuator configured to adjust the second adjustable mirror (claim 5); and
wherein the light beam received by the array of first rotatable mirrors is the light beam reflected by the second adjustable mirror  (Fig. 6), or the light beam received by the second adjustable mirror is reflected by the array of first rotatable mirror.
Bozchalooi does not expressly disclose that the array of mirrors are microelectromechanical or MEMS.  However, Weiss, in the same field of invention, clearly teaches this limitation (¶ 13).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Weiss into the invention of Bozchalooi in order to take advantage of benefits provided by MEMS devices in LIDARS as they generally have smaller size, mass and power consumption, and can be more readily integrated with actuators, electronics, light sources, lenses and other optical elements (see, for example, Weiss’s ¶ 14).
With respect to claim 2, Bozchalooi further discloses wherein the array of first rotatable mirrors and the second adjustable mirror are configured to set a first angle of light path of the light beam with respect to a first dimension and to set a second angle of the light path of the light beam with respect to a second dimension orthogonal to the first dimension respectively (Fig. 6).
With respect to claim 3, Bozchalooi further discloses wherein the apparatus further comprises a controller (¶ 41), and wherein the controller is configured to:
control the array of the first actuators and the second actuator to output a first light including a first light signal at a first time point along the light path towards an object (¶ 6 and ¶ 34, “TOF” and 603C, Fig. 6);
control the array of the first actuators and the second actuator to select a second light including a second light signal propagating along the light path from the object (603d, Fig. 6);
receive, via a receiver, the second light at a second time point (607, Fig. 6); and
determine a location of the object with respect to the apparatus based on a difference between the first time point and the second time point, the first angle, and the second angle (¶ 34).
With respect to claim 9, Bozchalooi further discloses wherein each actuator of the array of first actuators comprises at least one of a comb drive, a piezoelectric device, or an electromagnetic device (¶ 41).
With respect to claim 11, Bozchalooi discloses a Light Detection and Ranging (LiDAR) system (abstract) comprising: a light source (201, Fig. 2) and a receiver (207, Fig. 2).  With respect to the other limitations, they have been analyzed in view of claim 1, and it has been determined that claim 11 does not teach or define any new limitations beyond those previously recited in claim 1; therefore, claim 11 is also rejected over the same rationale as claim 1.
With respect to claims 12-13, all the limitations have been analyzed in view of claims 2-3, respectively, and it has been determined that claims 12-13 do not teach or define any new limitations beyond those previously recited in claims 2-3; therefore, claims 12-13 are also rejected over the same rationale as the previous claims. 
With respect to claim 19, all the limitations have been analyzed in view of claim 9, and it has been determined that claim 19 does not teach or define any new limitations beyond those previously recited in claim 9; therefore, claim 19 is also rejected over the same rationale as claim 9.
Claims 4-8, 14-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bozchalooi in view of Weiss and in further view of Curatu (US 2018/0284285, included in the submitted IDSs).
With respect to claim 4, Bozchalooi does not disclose wherein the non-MEMS system is an analog system including at least one of a galvanometer mirror, a mirror polygon, or a flash lens.  However, Curatu teaches this limitation (¶ 74).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Curatu into the invention of Bozchalooi in order to use any number of suitable scanners common in the industry to rotate the mirror as these choices are readily available thus saving time and avoiding extra design effort. 
With respect to claim 5, Bozchalooi does not disclose a third mirror facing the array of first rotatable mirrors and the second adjustable mirror and is configured to reflect the light beam reflected from the array of first rotatable mirrors towards the second adjustable mirror.  However, Weiss teaches this limitation (e.g. mirror 44 in Fig. 3).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Weiss into the invention of Bozchalooi in order to increase the system’s flexibility by increasing the degree of freedoms of movement for the mirrors as well as achieving a more compact design by essentially keeping the tilting mirrors on the same substrate.
With respect to claim 6, Bozchalooi does not disclose a semiconductor substrate, wherein the third mirror is separated from the surface of the semiconductor substrate by a first distance; wherein the array of the first rotatable mirrors and the second adjustable mirror are separated by a second distance; and wherein the first distance and the second distance are set based on an angle of incidence of the light beam from a light source with respect to the first rotatable mirror.  However, Weiss teaches these limitations (substrate 21 in Fig. 2 and ¶ 160 and Fig. 3 teaching the claimed distances.  It is inherent that distances are dependent on incident angle since two small a distance can only be used for very small angles of incidence).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Weiss into the invention of Bozchalooi in order to increase the system’s flexibility by increasing the degree of freedoms of movement for the mirrors as well as achieving a more compact design by essentially keeping the tilting mirrors on the same substrate.
With respect to claim 7, Bozchalooi further discloses a collimator lens (202, Fig. 2), wherein the collimator lens is positioned between the light source and the first rotatable mirror, and wherein the collimator lens has a pre-determined aperture length (¶ 37).
With respect to claim 8, Bozchalooi further discloses wherein the light source is a laser diode (abstract).
With respect to claims 14-18, all the limitations have been analyzed in view of claims 4-8, respectively, and it has been determined that claims 14-18 do not teach or define any new limitations beyond those previously recited in claims 4-8; therefore, claims 14-18 are also rejected over the same rationale as the previous claims. 
With respect to claim 20, all the limitations have been analyzed in view of claims 1-3, and it has been determined that claim 20 does not teach or define any new limitations beyond those previously recited in claims 1-3; therefore, claim 20 is also rejected over the same rationale as claims 1-3.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bozchalooi in view of Weiss and in further view of Cho et al. (US 2007/0053035, hereinafter “Cho” included in the submitted IDSs).
With respect to claim 10, Bozchalooi does not disclose wherein the controller is further configured to: adjust a first rotation angle of each rotatable mirror of the array of first rotatable mirrors at a first frequency, the first frequency being substantially equal to a natural frequency of the array of first rotatable mirrors; and adjust a second rotation angle of the second adjustable mirror at a second frequency lower than the first frequency.  However, Cho, in the same field of invention, teaches all these limitations except the natural frequency limitation (¶¶ 81, 82 and 85 and Fig. 5, mirrors 420 and 430 where masses can be reduced uniformly or one more than the other and ¶¶ 36 and 66, e.g. horizontal scanning requiring a higher frequency than vertical scanning).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Cho into the invention of Bozchalooi in order to achieve various degrees of resolution in horizontal and vertical scanning directions by controlling the frequency of each mirror thereby achieving the most optimum parameters as needed for specific applications (e.g. horizontal scanning usually uses higher frequencies compared to vertical scanning).  Moreover, Weiss teaches the natural frequency limitation (¶¶ 37, 69 and 150).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Weiss into the invention of Bozchalooi in order to achieve higher frequency at a smaller torque thus improving the system efficiency and reducing cost (see for example, ¶ 6 of US 2003/0053156 to Satoh et al. or Column 20, Lines 30-34 of US 5,221,933 to Chandler).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVID ZIAEIAN MEHDIZADEH whose telephone number is (571)272-7691.  The examiner can normally be reached on 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Berona can be reached on (571)-272-6909.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAVID ZIAEIANMEHDIZADEH/Primary Examiner, Art Unit 3669